Citation Nr: 0023968	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  The propriety of the 20 percent rating assigned for the 
service-connected left elbow disability prior to February 6, 
1996.  

2.  The propriety of the 40 percent rating assigned for the 
service-connected left elbow disability as of February 6, 
1996.

3.  Entitlement to special monthly compensation (SMC) for the 
loss of use of one hand.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
September 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
RO.  

In September 1999, the Board denied service connection for 
right and left knee disorders.  In addition, the Board 
remanded the SMC and TDIU issues, as well as the veteran's 
appeal of the initial rating assigned for a service-connected 
left elbow disability.

In December 1999, the Board again remanded the case for 
compliance with its September 1999 remand instructions.


REMAND

The service medical records reveal that, in December 1992, 
the veteran underwent a left ulnar nerve release and 
submuscular anterior transposition.  The veteran's condition 
did not improve following surgery, and he started having some 
clawing of the fourth and fifth fingers.  He continued to 
complain of pain in the elbow.  An orthopedist indicated in 
January 1993 that the veteran was developing an elbow flexion 
contracture.  As a result of this disability, the veteran was 
separated from service.

In March 1994, the RO granted service connection for left 
ulnar neuropathy and assigned a 50 percent disability rating, 
effective from September 1993.  In April 1995, the RO also 
granted service connection for limited motion of the left 
elbow and assigned a 20 percent evaluation, effective from 
September 1993.  

In February 1997, the RO increased the rating for limited 
motion of the left elbow to 40 percent disabling, effective 
from February 1996.  

The only pertinent evidence for rating the veteran's limited 
motion of the left elbow are the reports of VA examinations 
in October 1993 and February 1996.  The 1993 examination 
revealed that the range of motion of the veteran's left elbow 
was limited to 45 degrees of extension and 70 degrees of 
flexion.  The 1996 examination report noted that the 
veteran's "elbow is almost fused, he has a total range of 
motion flexing and extending of 15 degrees.  He can flex to 
95 degrees and extend to 120."

The veteran's left elbow disability was rated under 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5206 and 5207.  Diagnostic 
Code 5206 provides a 20 percent evaluation where flexion of 
the forearm is limited to 90 degrees.  A rating greater than 
20 percent is available where flexion of the forearm is 
limited to 70 degrees (30 percent), to 55 degrees (40 
percent) or to 45 degrees (50 percent).  Diagnostic Code 5207 
provides a 20 percent evaluation where extension of the 
forearm is limited to 75 degrees.  A rating greater than 
20 percent is available where extension of the forearm is 
limited to 90 degrees (30 percent), to 100 degrees (40 
percent) or to 110 degrees (50 percent).

Unfortunately, the medical evidence is not adequate to rate 
the veteran's disability.  The Board is puzzled by the 
reported range of motion in February 1996.  It was reported 
that flexion was limited to 95 degrees and that extension was 
limited to 120 degrees.  That is, it appears that extension 
is to a point beyond which the elbow can even flex.  Perhaps 
the recorded motions for flexion and extension were 
transposed.  In any event, it is unclear what was intended by 
the statement that the elbow "has a total range of motion 
flexing and extending of 15 degrees."  

Further, the veteran complains of pain in his in the left 
elbow.  The VA examinations have not adequately addressed the 
factors described in 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to pain and 38 C.F.R. § 4.45 (1999) 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should obtain a new medical examination which 
takes into consideration the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45.  

As the SMC and TDIU issues are inextricably intertwined with 
the increased rating issue, the appeals must be remanded once 
again.

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
February 1996 for left elbow disability.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
left elbow disorder.  All indicated 
tests, including range of motion studies, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected left elbow disability.  The 
examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left elbow disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left elbow exhibits 
weakened movement, excess fatigability, 
or incoordination.  

The examiner should also provide an 
opinion as to whether the veteran has 
lost the use of his left hand.  
Specifically, the examiner should state 
whether the veteran has no effective 
function of the left hand other than that 
which would be equally well served by an 
amputation stump below the elbow with a 
suitable prosthetic appliance.  The 
examiner should consider such things as 
the acts of grasping and manipulation.  

The examiner should also express an 
opinion regarding the effect of the 
veteran's service-connected disabilities 
on his ability to secure and maintain 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, including 
any additional medical examinations, the 
RO should review the issues on appeal.  
If the benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




